UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6669



MICHAEL F. DEHONEY,

                                            Plaintiff - Appellant,

          versus


DAVID M. BEASLEY, Governor, State of South
Carolina; SOUTH CAROLINA DEPARTMENT OF CORREC-
TIONS; WILLIAM E. GUNN, South Carolina Depart-
ment of Probation, Parole and Pardon Services;
MICHAEL MOORE, Director,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-94-3512-4-21BE)


Submitted:   August 28, 1997          Decided:   September 17, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael F. Dehoney, Appellant Pro Se. Treva G. Ashworth, Kenneth
Paul Woodington, Charles Molony Condon, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina; Robert Eric
Petersen, Larry C. Batson, Sr., SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS, Columbia, South Carolina; Carl Norman Lundberg, SOUTH
CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICES,
Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Dehoney v. Beasley, No. CA-
94-3512-4-21BE (D.S.C. Apr. 7, 1997). We deny Appellant's motion to

stay disposition of this appeal and his request for an injunction
to prevent the Department of Corrections from interfering with his

access to the courts. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2